Citation Nr: 1023332	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-29 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to May 13, 2005, 
for the grant of service connection for PTSD, to include 
whether there is clear and unmistakable error (CUE) in May 
1995 and November 1996 rating decisions.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to 
January 1992 and from July 2003 to June 2004.  He has been 
awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, that granted entitlement to service 
connection for PTSD, effective May 13, 2005, and assigned an 
initial evaluation of 30 percent.  In October 2005, the 
Veteran filed a notice of disagreement with respect to the 
evaluation of his PTSD and requested an earlier effective 
date for the grant of service connection.

In a February 2005 statement of the case, the RO increased 
the evaluation of the Veteran's PTSD to 50 percent disabling 
effective May 13, 2005, and denied entitlement to an earlier 
effective date for the grant of service connection for PTSD. 
The Veteran perfected his appeal in August 2006.   

In April 2010, the Veteran, accompanied by his 
representative, testified a hearing before the undersigned 
Acting Veteran's Law Judge sitting at the Wichita, Kansas, 
RO.  A transcript of these proceedings has been associated 
with the Veteran's claims file. 

As the appeal involves a request for a higher initial rating 
following the grant of service connection for PTSD, the Board 
has characterized the claim in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Board notes that the Veteran's most 
recent VA examination for PTSD is dated in November 2006, and 
is over three and a half years old.  The Veteran also 
testified before the Board that his PTSD had undergone an 
increase in severity since that time.  Therefore, the Board 
finds that the Veteran should be afforded a contemporaneous 
VA examination in order to determine the current level of 
disability of his PTSD.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

The Board also observes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In the instant case, the Veteran is not 
currently working and, at his April 2010 Board hearing, 
indicated that he had been unemployed for over a year.  He 
has further alleged that his service-connected disabilities 
render him unemployable.  As such, the question of TDIU is 
raised by the record.  Therefore, while on remand, any 
necessary development with respect to the TDIU aspect of the 
Veteran's initial rating claim should be conducted.  In this 
regard, as the Veteran is being afforded a VA examination in 
order to assess the current nature and severity of his 
service-connected PTSD, the examiner should also be requested 
to offer an opinion regarding his employability.  See Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994)

Next, the Board notes that the Veteran, in testimony before 
the Board, alleged CUE in May 1995 and November 1996 rating 
decisions that denied entitlement to service connection for 
PTSD.  In addition, in a statement dated in October 2005, the 
Veteran claimed CUE in a 1995 denial of service connection 
for PTSD.  The Board observes that the RO noted the Veteran's 
claim regarding CUE in the November 1996 rating decision, 
however, the Veteran's allegations regarding CUE in the May 
1995 denial have not been addressed.  In this regard, the 
Board notes that a claimant can attempt to overcome the 
finality of a decision which assigns an effective date in one 
of two ways, by a request for revision of a regional office 
decision based on CUE, or by a claim to reopen based upon new 
and material evidence.  See Rudd v. Nicholson, 20 Vet. App. 
296 (2006); see also 38 U.S.C. § 5109A(a); Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("absent a 
showing of [CUE, the appellant] cannot receive disability 
payments for a time frame earlier than the application date 
of his claim to reopen, even with new evidence supporting an 
earlier disability date").  Therefore, on remand, the agency 
of original jurisdiction, in readjudicating the Veteran's 
earlier effective date claim, should address the Veteran's 
claims of CUE in the May 1995 and November 1996 rating 
decisions.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with Veterans 
Claims Assistance Act of 2000 (VCAA) 
compliant notice regarding his claim 
for a TDIU.

2.  The Veteran should be afforded a VA 
examination in order to assess the 
current nature and severity of his 
PTSD; and to obtain a medical opinion 
as to the impact his service-connected 
disabilities, to include his PTSD, has 
on his employability.  The Veteran 's 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination. The examiner must 
state that the examination report that 
the claims file was reviewed. 

The examination report should include a 
description of the Veteran 's symptoms, 
clinical findings, and associated 
social and industrial impairment that 
is attributed to his service-connected 
PTSD.  The examiner should provide 
medical findings in terms consistent 
with the current criteria for rating 
mental disorders under 38 C.F.R. § 
4.130, Diagnostic Code 9411, should 
assign a Global Assessment of 
Functioning score, and should explain 
the meaning of the numerical score 
assigned to the Veteran's PTSD. 

The examiner should also offer an 
opinion regarding whether it is at 
least as likely as not that the 
Veteran's service-connected 
disabilities, to include his PTSD, 
either singularly or jointly, render 
him unable to secure and follow 
substantially gainful employment.

All findings should be reported in 
detail accompanied by a complete 
rationale.  

3.  After completion of the foregoing 
and undertaking any further development 
deemed warranted by the record, the 
Veteran's claims should be 
readjudicated based on the entirety of 
the evidence.  In readjudicating the 
Veteran's initial rating claim, 
consideration should be given to a TDIU 
rating per Rice, supra.  In 
readjudicating the Veteran's earlier 
effective date claim, his allegations 
of CUE in the May 1995 and November 
1996 rating decisions should be 
addressed.  If the claims remain 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


